DETAILED ACTION
Notices to Applicant
This communication is a final rejection on the merits. Claims 1-2, 5-6, 8-20, 22-29, and 31-39, as filed 11/17/2020, are currently pending and have been considered below.
Priority is generally acknowledged to PCT/US15/33939 filed 06/03/2015 and 62/007,007 filed 06/03/2014.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-6, 8-20, 22-29, and 31-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1

--A method for assisting a user of a drug delivery device with an application executing on a mobile computing device, the mobile computing device including a processor and a memory, the method comprising: 
--receiving, at the processor of the mobile computing device, information from the drug delivery device, the information being related to output from at least one sensor included in the drug delivery device; 
--causing the processor of the mobile computing device to compare the information from the drug delivery device with information stored in the memory of the mobile computing device and based on the comparison determine at least one of a condition of the drug delivery device, a condition of a medicament contained in the drug delivery device, an operational state of the drug delivery device, an identity of the drug delivery device, an identity of the user or a patient, or an identity of the medicament contained in the drug delivery device; 
--causing the processor of the mobile computing device to select at least one of an informational prompt or an instructional prompt to be displayed to the user based on the determination; and 
--causing the processor of the mobile computing device to generate a display in the application including the at least one of the informational prompt or the instructional prompt.

Step 2A Prong One 
The broadest reasonable interpretation of each italicized step above includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the step from practically being performed in the mind or with pen and paper. For example, 
The claimed invention additionally recites certain methods of organizing human activity because receiving data related to sensors, comparing the data with other data, and generating a prompt to a user all steps involved in coordination of patient monitoring.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2 which recites further characteristics of the information that is processed and claim 10, 12, 14, 16, 18, 23-27, and 31-35 which recite further determinations and selections and merely recite particular aspects of how the abstract idea may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as “receiving, at the processor of the mobile computing device, information from the drug delivery device,” “causing the processor…to compare information”, “causing the processor…to select”, and “causing the processor of the mobile computing device to generate a display in the application”  which merely recite generic computer functionality and amount to invoking computers as a tool to 
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving data which amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-6, 19, and 36 which recite storing and transmitting data and claims 8 and 22 which recite additional generic computing equipment). Claims 37-39 recite the generation and transmission of a control signal which amounts to insignificant extra-solution activity because this generating and transmitting of a signal as claimed amounts to mere gathering and outputting of data because transmitting the control signal to a drug delivery device does not meaningfully limit the abstract idea. For example, there is no indication that the control signal necessarily results in the drug delivery device actually delivering or being prevented from delivering any drug. These limitations amount to invoking computers as a tool to perform the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract Symantec, MPEP 2106.05(d)(II)(i), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-6, 19, and 36-39 which recite storing and transmitting data that amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii, or storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-11, 15-20, 22-23, 26-29, 31, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (USP App. Pub. No. 2002/0072733) in view of Edwards (USP App. Pub. No. 2014/0243749).
Regarding claim 1, Flaherty discloses: A method for assisting a user of a drug delivery device with an application executing on a mobile computing device, the mobile computing device including a processor and a memory (“a fluid delivery device … a separate, remote control device … for allowing a user to provide instructions to the remote controller” par. [0017]), the method comprising:
--receiving, at the processor of the mobile computing device, information from the drug delivery device (“The communication element 60 preferably receives electronic communication from the remote control device 100 using radio frequency or other wireless communication standards and protocols” par. [0067]), the information being related to output from at least one sensor included in the drug delivery device (“FIG. 7 shows another exemplary embodiment of the fluid delivery device 10 including sensors providing feedback to the local processor 50” par. [0078]);
--causing the processor of the mobile computing device to generate a display in the application including the at least one of the informational prompt or the instructional prompt (“The visual display 110 can also include information such as warning and alarm conditions based on the status of the fluid delivery device 100.” Par. [0093]).
Flaherty does not expressly disclose but Edwards teaches:
--causing the processor of the mobile computing device to compare the information from the drug delivery device with information stored in the memory of the mobile computing device to make a determination related to use of the drug delivery device (“the adapter 120 and/or the monitor device 150 can be operable to calculate their respective positions (e.g., absolute positions or position relative to each other), for example based on the strength and/or direction of a radio signal, triangulation, trilateration, GPS, or any other suitable means” in par. [0174]; these positions can be stored by the devices and used for future calculations to determine change in position in par. [0174]) and based on the comparison determine at least one of a condition of the drug delivery device (The Examiner notes that condition of the drug delivery device is “a state relating to the condition of the drug delivery device…[such as] (iv) orientation” in par. [0028] of the Specification. Based on this passage, the broadest reasonable interpretation of “condition of the drug delivery device” includes the position of the device or the proximity of the device to a monitoring device because these device conditions relate to the drug delivery device and are an orientation.), a condition of a medicament contained in the drug delivery device (“the adapter 220A can provide the user, an emergency first responder, and/or any other person information regarding the contents and/or usage history of the medicament container 260.” in par. [0182]. In this teaching, a mobile computing device (i.e., adapter 220A) is used to process information stored information related to the drug delivery device (i.e., medicament container 260)), an operational state of the drug delivery device (fill level in par. [0182]), an identity of the drug delivery device, an identity of the user or a patient, or an identity of the medicament contained in the drug delivery device 
(FIG. 51 shows a display which “can enable the user to send a signal to the adapter to cause the adapter to emit a sound 22250, which may aid the user in locating the medicament delivery device” in par. [0259] which is an informational and/or instructional prompt that is based on the condition determination in the previous step. Additionally, in FIG. 51 “The application can also display, for example based on information received from an adapter, information associated with the charge state 222230 of a battery associated with the adapter and/or medicament delivery device and/or the current temperature 22240 of the medicament delivery device and/or temperature history of the medicament delivery device (which may be relevant to medicament stability)” par. [0259]).
One of ordinary skill in the art would have been motivated to expand Flaherty’s patient infusion device with Edwards’ sensor-based informational prompts because this would improve patient compliance with treatment regimens (see Edwards par. [0184]: “The sensor 226 of the adapter 220B can be operable to monitor the storage time and/or temperature of the medicament delivery device 200 and/or the medicament container 260 to improve the likelihood that an efficacious dose of medicament is delivered.”).

Regarding claim 2, Flaherty does not expressly disclose, but Edwards further teaches: wherein the information from the drug delivery device is representative of at least one of a condition of the drug delivery device, a condition of a medicament contained in the drug delivery device (“The application can also generate alerts, for example if the medicament has expired, been recalled, or if the medicament delivery device has experienced a temperature unsuitable for the medicament.” par. [0257]), an operational state of the drug delivery device, an identity of the drug delivery device, an identity of the user or the patient, or an identity of a medicament contained in the drug delivery device.


Regarding claim 5, Flaherty does not expressly disclose, but Edwards further teaches: comprising storing the at least one of the informational prompt or the instructional prompt in the memory of the mobile computing device prior to receiving, at the processor of the mobile computing device, the information from the drug delivery device (“a recorded speech output can be generated and information associated with the operation can be stored in a memory” par. [0064]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 6, Flaherty does not expressly disclose, but Edwards further teaches: comprising causing the processor of the mobile computing device to transmit, over a network, the information received from the drug delivery device to an external computing device (“the memory 1618, which can be…cloud storage” par. [0086]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 8, Flaherty does not expressly disclose, but Edwards further teaches: the mobile computing device comprising at least one of a smartphone, a smartwatch, a smart wearable device, a personal computer, a laptop computer, or a tablet computer (“The computing device 1510 can a mobile computing entity, such as a smart mobile phone” par. [0080]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 9, Flaherty does not expressly disclose, but Edwards further teaches: wherein causing the mobile computing device to generate the display in the application comprises displaying an instructional prompt instructing the user to dispose the drug delivery device on or against a skin of the (“an audible countdown timer can count from ten to zero ensuring that the user maintains the medical injector 4000 in place for the full ten seconds” par. [0161]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 10, Flaherty does not expressly disclose, but Edwards further teaches:
--determining if the drug delivery device has an acceptable temperature or an acceptable temperature history based on the information from the drug delivery device (“if the medicament has expired, been recalled, or if the medicament delivery device has experienced a temperature unsuitable for the medicament” par. [0257]); and
--wherein selecting the at least one of the informational prompt or the instructional prompt comprises selecting an instructional prompt instructing the user to at least dispose the drug delivery device on or against a skin of the patient in response to a determination that the drug delivery device has an acceptable temperature or an acceptable temperature history (“an audible countdown timer can count from ten to zero ensuring that the user maintains the medical injector 4000 in place for the full ten seconds” par. [0161]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 11, Flaherty does not expressly disclose, but Edwards further teaches: wherein causing the mobile computing device to generate the display in the application comprises displaying an instructional prompt instructing the user to correctly orient the drug delivery device relative to a skin of the patient (“an instruction of a next operation, an instruction that an operation was not properly performed (e.g., operations performed out of sequence, operations performed with insufficient force, operations performed with the simulated medicament delivery device in an improper orientation, an instruction that the operation was not performed within an appropriate period of time, etc.)” par. [0251]; “a visual output in the form of LCD Display output can direct the user regarding instructions for using the device.” Par. [0204]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 15, Flaherty does not expressly disclose, but Edwards further teaches: wherein causing the mobile computing device to generate the display in the application comprises displaying an instructional prompt instructing the user to wait for completion of a delivery of the medicament from the drug delivery device to the patient (“an audible countdown timer can count from ten to zero ensuring that the user maintains the medical injector 4000 in place for the full ten seconds” par. [0161]; “the electronic circuit system 4900 can provide both audible and/or visual instructions to assist the user in the placement and actuation of the medical injector 4000” par. [0155]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 16, Flaherty does not expressly disclose, but Edwards further teaches: determining if the drug delivery device has been actuated by the user based on the information from the drug delivery device (“when actuated the monitor device 150 can send a signal, e.g., via the radio 152, to the adapter 120 to cause the adapter 120 and/or the medicament delivery device 100 to emit a human-perceivable signal, such as an audible or visual alert” par. 0173); and
--wherein selecting the at least one of the informational prompt or the instructional prompt comprises selecting an instructional prompt instructing the user to wait for completion of a delivery of the medicament from the drug delivery device to the patient in response to a determination that the drug delivery device has been actuated by the user (“ten seconds to complete an injection, an audible countdown timer can count from ten to zero ensuring that the user maintains the medical injector 4000 in place for the full ten seconds” par. [0161]).


Regarding claim 17, Flaherty does not expressly disclose, but Edwards further teaches: wherein causing the mobile computing device to generate the display in the application comprises displaying an instructional prompt instructing the user to discard the drug delivery device (“instructing the user on post-injection disposal and safety procedures” par. [0161]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 18, Flaherty does not expressly disclose, but Edwards further teaches:
--determining if a delivery of a medicament from the drug delivery device to the patient has been completed based on the information from the drug delivery device (“the electronic signal can be, for example, associated with a recorded message notifying the user that the injection is complete” par. 0161); and
--wherein selecting the at least one of the informational prompt or the instructional prompt comprises selecting an instructional prompt instructing the user to discard the drug delivery device in response to a determination that delivery of the medicament from the drug delivery device to the patient has been completed (“instructing the user on post-injection disposal and safety procedures” par. [0161]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 19, Flaherty does not expressly disclose, but Edwards further teaches: in response to the determination that delivery of the medicament from the drug delivery device to the patient has been completed, causing the processor of the mobile computing device to transmit, via a communication network to one or more remote computing devices, a report indicative of the (“In other embodiments, the electronic circuit system 4900 can send a wireless signal notifying a remote device that the injection is complete. In this manner, a patient's compliance can be monitored” par. [0161]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 20, Flaherty discloses: A mobile computing device for assisting a user of a drug delivery device with an application executing on the mobile computing device (“a fluid delivery device … a separate, remote control device … for allowing a user to provide instructions to the remote controller” par. [0017]), the mobile computing device comprising:
--a communication unit configured to receive information from the drug delivery device, the information being related to output from at least one sensor included in the drug delivery device; a processor; and a memory coupled to the processor and configured to store non-transitory, computer-executable instructions that, when executed by the processor (“the electronic memory of the remote control device 100 includes the latest program of the fluid delivery device 10” par. [0098]), cause the processor to:
--generate, in the application executing on the mobile computing device, a display including the at least one of the informational prompt or the instructional prompt (“The visual display 110 can also include information such as warning and alarm conditions based on the status of the fluid delivery device 100.” Par. [0093]).
Flaherty does not expressly disclose but Edwards teaches:
--compare the information from the drug delivery device with information stored in the memory of the mobile computing device (“the adapter 120 and/or the monitor device 150 can be operable to calculate their respective positions (e.g., absolute positions or position relative to each other), for example based on the strength and/or direction of a radio signal, triangulation, trilateration, GPS, or any other suitable means” in par. [0174]; these positions can be stored by the devices and used for future calculations to determine change in position in par. [0174]) and based on the comparison determine at least one of a condition of the drug delivery device (The Examiner notes that condition of the drug delivery device is “a state relating to the condition of the drug delivery device…[such as] (iv) orientation” in par. [0028] of the Specification. Based on this passage, the broadest reasonable interpretation of “condition of the drug delivery device” includes the position of the device or the proximity of the device to a monitoring device because these device conditions relate to the drug delivery device and are an orientation.) and based on the comparison determine at least one of a condition of the drug delivery device (“the adapter 220A can provide the user, an emergency first responder, and/or any other person information regarding the contents and/or usage history of the medicament container 260.” in par. [0182]. In this teaching, a mobile computing device (i.e., adapter 220A) is used to process information stored information related to the drug delivery device (i.e., medicament container 260)), a condition of a medicament contained in the drug delivery device (fill level in par. [0182]), an operational state of the drug delivery device, an identity of the drug delivery device, an identity of the user or a patient, or an identity of the medicament contained in the drug delivery device 
--select at least one of an informational prompt or an instructional prompt to be displayed to the user based on the determination (FIG. 51 shows a display which “can enable the user to send a signal to the adapter to cause the adapter to emit a sound 22250, which may aid the user in locating the medicament delivery device” in par. [0259] which is an informational and/or instructional prompt that is based on the condition determination in the previous step. Additionally, in FIG. 51 “The application can also display, for example based on information received from an adapter, information associated with the charge state 222230 of a battery associated with the adapter and/or medicament delivery device and/or the current temperature 22240 of the medicament delivery device and/or temperature history of the medicament delivery device (which may be relevant to medicament stability)” par. [0259]).
One of ordinary skill in the art would have been motivated to expand Flaherty’s patient infusion device with Edwards’ sensor-based informational prompts because this would improve patient compliance with treatment regimens (see Edwards par. [0184]: “The sensor 226 of the adapter 220B can be operable to monitor the storage time and/or temperature of the medicament delivery device 200 and/or the medicament container 260 to improve the likelihood that an efficacious dose of medicament is delivered.”).

Regarding claim 22, Flaherty does not expressly disclose but Edwards teaches: the communication unit, the processor, and the memory being included in at least one of a smartphone, a smartwatch, a smart wearable device, a personal computer, a laptop computer, or a tablet computer (“The computing device 1510 can a mobile computing entity, such as a smart mobile phone” par. [0080]).
The motivation to combine is the same as in claim 20, incorporated herein.

Regarding claim 23, Flaherty does not expressly disclose but Edwards teaches: wherein the non-transitory, computer-executable instructions include instructions that, when executed by the processor, cause the processor to:
--in response to receiving the information from the drug delivery device, determine if the drug delivery device has an acceptable temperature or an acceptable temperature history based on the information from the drug delivery device (“if the medicament has expired, been recalled, or if the medicament delivery device has experienced a temperature unsuitable for the medicament” par. [0257]), and
(“an audible countdown timer can count from ten to zero ensuring that the user maintains the medical injector 4000 in place for the full ten seconds” par. [0161]).
The motivation to combine is the same as in claim 20, incorporated herein.


Regarding claim 26, Flaherty does not expressly disclose but Edwards teaches: wherein the non-transitory, computer-executable instructions include instructions that, when executed by the processor, cause the processor to:
--in response to receiving the information from the drug delivery device, determine if the drug delivery device has been actuated by the user based on the information from the drug delivery device (“when actuated the monitor device 150 can send a signal, e.g., via the radio 152, to the adapter 120 to cause the adapter 120 and/or the medicament delivery device 100 to emit a human-perceivable signal, such as an audible or visual alert” par. 0173), and
--select an instructional prompt, corresponding to the at least one of the informational prompt or the instructional prompt, instructing the user to wait for completion of a delivery of a medicament from the drug delivery device to the patient in response to a determination that the drug delivery device has been actuated by the user (“ten seconds to complete an injection, an audible countdown timer can count from ten to zero ensuring that the user maintains the medical injector 4000 in place for the full ten seconds” par. [0161]).
The motivation to combine is the same as in claim 20, incorporated herein.


Regarding claim 27, Flaherty does not expressly disclose but Edwards teaches: wherein the non-transitory, computer-executable instructions include instructions that, when executed by the processor, cause the processor to:
--in response to receiving the information from the drug delivery device, determine if a delivery of the medicament from the drug delivery device to the patient has been completed based on the information from the drug delivery (“the electronic signal can be, for example, associated with a recorded message notifying the user that the injection is complete” par. 0161), and
--select an instructional prompt, corresponding to the at least one of the informational prompt or the instructional prompt, instructing the user to discard the drug delivery device in response to a determination that delivery of the medicament from the drug delivery device to the patient has been completed (“instructing the user on post-injection disposal and safety procedures” par. [0161]).
The motivation to combine is the same as in claim 20, incorporated herein.


Regarding claim 28, Flaherty does not expressly disclose but Edwards teaches: wherein the non-transitory, computer-executable instructions include instructions that, when executed by the processor, cause the processor to control the communication unit to transmit, via a communication network to one or more remote computing devices, a report indicative of completion of drug delivery to the patient in response to the determination that delivery of the medicament from the drug delivery device to the patient has been completed (“In other embodiments, the electronic circuit system 4900 can send a wireless signal notifying a remote device that the injection is complete. In this manner, a patient's compliance can be monitored” par. [0161]).


Regarding claim 29, Flaherty discloses A non-transitory, computer-readable storage medium having computer-executable instructions to be executed on a processor of a mobile computing device for providing an application operable to assist a user of a drug delivery device (“a fluid delivery device … a separate, remote control device … for allowing a user to provide instructions to the remote controller” par. [0017]), the computer-executable instructions comprising instructions for:
--receiving, at the mobile computing device, information from the drug delivery device, the information being related to output from at least one sensor included in the drug delivery device (“FIG. 7 shows another exemplary embodiment of the fluid delivery device 10 including sensors providing feedback to the local processor 50” par. [0078]);
--causing the processor to generate a display in the application including the at least one of the informational prompt or the instructional prompt (“The visual display 110 can also include information such as warning and alarm conditions based on the status of the fluid delivery device 100.” Par. [0093])..
Flaherty does not expressly disclose but Edwards teaches:
--causing the processor to compare information from the drug delivery device with information stored in the memory of the mobile computing device (“the adapter 120 and/or the monitor device 150 can be operable to calculate their respective positions (e.g., absolute positions or position relative to each other), for example based on the strength and/or direction of a radio signal, triangulation, trilateration, GPS, or any other suitable means” in par. [0174]; these positions can be stored by the devices and used for future calculations to determine change in position in par. [0174]) and based on the comparison determine at least one of a condition of the drug delivery device (The Examiner notes that condition of the drug delivery device is “a state relating to the condition of the drug delivery device…[such as] (iv) orientation” in par. [0028] of the Specification. Based on this passage, the broadest reasonable interpretation of “condition of the drug delivery device” includes the position of the device or the proximity of the device to a monitoring device because these device conditions relate to the drug delivery device and are an orientation.) and based on the comparison determine at least one of a condition of the drug delivery device (“the adapter 220A can provide the user, an emergency first responder, and/or any other person information regarding the contents and/or usage history of the medicament container 260.” in par. [0182]. In this teaching, a mobile computing device (i.e., adapter 220A) is used to process information stored information related to the drug delivery device (i.e., medicament container 260)), a condition of a medicament contained in the drug delivery device (fill level in par. [0182]), an operational state of the drug delivery device, an identity of the drug delivery device, an identity of the user or a patient, or an identity of the medicament contained in the drug delivery device 
--causing the processor to select at least one of an informational prompt or an instructional prompt to be displayed to the user based on the determination (FIG. 51 shows a display which “can enable the user to send a signal to the adapter to cause the adapter to emit a sound 22250, which may aid the user in locating the medicament delivery device” in par. [0259] which is an informational and/or instructional prompt that is based on the condition determination in the previous step. Additionally, in FIG. 51 “The application can also display, for example based on information received from an adapter, information associated with the charge state 222230 of a battery associated with the adapter and/or medicament delivery device and/or the current temperature 22240 of the medicament delivery device and/or temperature history of the medicament delivery device (which may be relevant to medicament stability)” par. [0259]).
One of ordinary skill in the art would have been motivated to expand Flaherty’s patient infusion device with Edwards’ sensor-based informational prompts because this would improve patient see Edwards par. [0184]: “The sensor 226 of the adapter 220B can be operable to monitor the storage time and/or temperature of the medicament delivery device 200 and/or the medicament container 260 to improve the likelihood that an efficacious dose of medicament is delivered.”).

Regarding claim 31, Flaherty does not expressly disclose but Edwards teaches:
--causing the processor to, in response to receiving the information from the drug delivery device, determine if the drug delivery device has an acceptable temperature or an acceptable temperature history based on the information from the drug delivery device (“if the medicament has expired, been recalled, or if the medicament delivery device has experienced a temperature unsuitable for the medicament” par. [0257]); and
--causing the processor to select an instructional prompt, corresponding to the at least one of the informational prompt or the instructional prompt, instructing the user to at least dispose the drug delivery device on or against a skin of the patient in response to a determination that the drug delivery device has an acceptable temperature or an acceptable temperature history (“an audible countdown timer can count from ten to zero ensuring that the user maintains the medical injector 4000 in place for the full ten seconds” par. [0161]).
The motivation to combine is the same as in claim 29, incorporated herein.


Regarding claim 34, Flaherty does not expressly disclose but Edwards teaches:
--causing the processor to, in response to receiving the information from the drug delivery device, determine if the drug delivery device has been actuated by the user based on the information from the drug delivery device (“when actuated the monitor device 150 can send a signal, e.g., via the radio 152, to the adapter 120 to cause the adapter 120 and/or the medicament delivery device 100 to emit a human-perceivable signal, such as an audible or visual alert” par. 0173); and
--causing the processor to select an instructional prompt, corresponding to the at least one of the informational prompt or the instructional prompt, instructing the user to wait for completion of a delivery of the medicament from the drug delivery device to the patient in response to a determination that the drug delivery device has been actuated by the user (“an audible countdown timer can count from ten to zero ensuring that the user maintains the medical injector 4000 in place for the full ten seconds” par. [0161]).
The motivation to combine is the same as in claim 29, incorporated herein.

Regarding claim 35, Flaherty does not expressly disclose but Edwards teaches:
--causing the processor to, in response to receiving the information from the drug delivery device, determine if a delivery of the medicament from the drug delivery device to the patient has been completed based on the information from the drug delivery (“the electronic signal can be, for example, associated with a recorded message notifying the user that the injection is complete” par. 0161); and
--causing the processor to select an instructional prompt, corresponding to the at least one of the informational prompt or the instructional prompt, instructing the user to discard the drug delivery device in response to a determination that delivery of the medicament from the drug delivery device to the patient has been completed (“instructing the user on post-injection disposal and safety procedures” par. [0161]).
The motivation to combine is the same as in claim 29, incorporated herein.

Regarding claim 36, Flaherty does not expressly disclose but Edwards teaches: the computer-executable instructions comprising instructions for causing the processor to transmit, via a (“In other embodiments, the electronic circuit system 4900 can send a wireless signal notifying a remote device that the injection is complete. In this manner, a patient's compliance can be monitored” par. [0161]).
The motivation to combine is the same as in claim 29, incorporated herein.

Claims 12-14, 24-25, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (USP App. Pub. No. 2002/0072733) in view of Edwards (USP App. Pub. No. 2014/0243749) and in further view of Laurusonis (USP App. Pub. No. 2013/0236872).

Regarding claim 12, Flaherty and Edwards to not expressly disclose, but Laurusonis teaches:
--determining if the drug delivery device is disposed on or against a skin of the patient based on the information from the drug delivery device (“sensing a capacitance, resistance, temporary push-button/limit switches of the recipient's skin via contacts disposed at the first end 14 of the device 10 or any other sensor suitable for detecting one of more conditions” par. [0102]);
--wherein selecting the at least one of the informational prompt or the instructional prompt comprises selecting an instructional prompt instructing the user to correctly orient the drug delivery device relative to the skin of the patient in response to a determination that the drug delivery device is disposed on or against the skin of the patient (“if the user has not properly positioned the training device with respect a body/surface (e.g., not properly held against a patient's body), the processing device 146 can control the circuitry 121′ to output audio indicating that the training device is not properly positioned, providing corrective instructions,” par. [0103]).
(Laurusonis par. [0008]). 

Regarding claim 13, Flaherty and Edwards to not expressly disclose, but Laurusonis teaches: wherein causing the mobile computing device to generate the display in the application comprises displaying an instructional prompt instructing the user to actuate the drug delivery device (“instruct the user to actuate a firing assembly disposed within a housing of the device” par. [0011]).
One of ordinary skill in the art before the effective filing date would have been motivated to include Laurusonis’ instructional prompts related to device orientation within Flaherty and Edwards’ guided patient infusion because this would “help users understand the proper steps of an automatic injection” (Laurusonis par. [0008]). 

Regarding claim 14, Flaherty and Edwards to not expressly disclose, but Laurusonis teaches:
--determining if an orientation of the drug delivery device relative to a skin of the patient is acceptable based on the information from the drug delivery device (“sensing a capacitance, resistance, temporary push-button/limit switches of the recipient's skin via contacts disposed at the first end 14 of the device 10 or any other sensor suitable for detecting one of more conditions” par. [0102]); and
--wherein selecting the at least one of the informational prompt or the instructional prompt comprises selecting an instructional prompt instructing the user to actuate the drug delivery device in response to a determination that the orientation of the drug delivery device is acceptable (“if the user has not properly positioned the training device with respect a body/surface (e.g., not properly held against a patient's body), the processing device 146 can control the circuitry 121′ to output audio indicating that the training device is not properly positioned, providing corrective instructions,” par. [0103]).
One of ordinary skill in the art before the effective filing date would have been motivated to include Laurusonis’ instructional prompts related to device orientation within Flaherty and Edwards’ guided patient infusion because this would “help users understand the proper steps of an automatic injection” (Laurusonis par. [0008]). 


Regarding claim 24, Flaherty and Edwards do not expressly disclose, but Laurusonis teaches: wherein the non-transitory, computer-executable instructions include instructions that, when executed by the processor, cause the processor to:
--in response to receiving the information from the drug delivery device, determine if the drug delivery device is disposed on or against a skin of the patient based on the information from the drug delivery device (“sensing a capacitance, resistance, temporary push-button/limit switches of the recipient's skin via contacts disposed at the first end 14 of the device 10 or any other sensor suitable for detecting one of more conditions” par. [0102]), and
--select an instructional prompt, corresponding to the at least one of the informational prompt or the instructional prompt, instructing the user to correctly orient the drug delivery device relative to the skin of the patient in response to a determination that the drug delivery device is disposed on or against the skin of the patient (“if the user has not properly positioned the training device with respect a body/surface (e.g., not properly held against a patient's body), the processing device 146 can control the circuitry 121′ to output audio indicating that the training device is not properly positioned, providing corrective instructions,” par. [0103]).
(Laurusonis par. [0008]). 

Regarding claim 25, Flaherty and Edwards do not expressly disclose, but Laurusonis teaches: wherein the non-transitory, computer-executable instructions include instructions that, when executed by the processor, cause the processor to:
--in response to receiving the information from the drug delivery device, determine if an orientation of the drug delivery device relative to a skin of the patient is acceptable based on the information from the drug delivery device (“sensing a capacitance, resistance, temporary push-button/limit switches of the recipient's skin via contacts disposed at the first end 14 of the device 10 or any other sensor suitable for detecting one of more conditions” par. [0102]); and
--select an instructional prompt, corresponding to the at least one of the informational prompt or the instructional prompt, instructing the user to actuate the drug delivery device in response to a determination that the orientation of the drug delivery device is acceptable (“if the user has not properly positioned the training device with respect a body/surface (e.g., not properly held against a patient's body), the processing device 146 can control the circuitry 121′ to output audio indicating that the training device is not properly positioned, providing corrective instructions,” par. [0103]).
One of ordinary skill in the art before the effective filing date would have been motivated to include Laurusonis’ instructional prompts related to device orientation within Flaherty and Edwards’ guided patient infusion because this would “help users understand the proper steps of an automatic injection” (Laurusonis par. [0008]). 

Regarding claim 32, Flaherty and Edwards do not expressly disclose, but Laurusonis teaches:
--causing the processor to, in response to receiving the information from the drug delivery device, determine if the drug delivery device is disposed on or against a skin of the patient based on the information from the drug delivery device (“sensing a capacitance, resistance, temporary push-button/limit switches of the recipient's skin via contacts disposed at the first end 14 of the device 10 or any other sensor suitable for detecting one of more conditions” par. [0102]); and
--causing the processor to select an instructional prompt, corresponding to the at least one of the informational prompt or the instructional prompt, instructing the user to correctly orient the drug delivery device relative to the skin of the patient in response to a determination that the drug delivery device is disposed on or against the skin of the patient (“if the user has not properly positioned the training device with respect a body/surface (e.g., not properly held against a patient's body), the processing device 146 can control the circuitry 121′ to output audio indicating that the training device is not properly positioned, providing corrective instructions,” par. [0103]).
One of ordinary skill in the art before the effective filing date would have been motivated to include Laurusonis’ instructional prompts related to device orientation within Flaherty and Edwards’ guided patient infusion because this would “help users understand the proper steps of an automatic injection” (Laurusonis par. [0008]). 

Regarding claim 33, Flaherty and Edwards do not expressly disclose, but Laurusonis teaches:
--causing the processor to, in response to receiving the information from the drug delivery device, determine if an orientation of the drug delivery device relative to a skin of the patient is acceptable based on the information from the drug delivery device (“sensing a capacitance, resistance, temporary push-button/limit switches of the recipient's skin via contacts disposed at the first end 14 of the device 10 or any other sensor suitable for detecting one of more conditions” par. [0102]); and
(“if the user has not properly positioned the training device with respect a body/surface (e.g., not properly held against a patient's body), the processing device 146 can control the circuitry 121′ to output audio indicating that the training device is not properly positioned, providing corrective instructions,” par. [0103]).
One of ordinary skill in the art before the effective filing date would have been motivated to include Laurusonis’ instructional prompts related to device orientation within Flaherty and Edwards’ guided patient infusion because this would “help users understand the proper steps of an automatic injection” (Laurusonis par. [0008]). 

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (USP App. Pub. No. 2002/0072733) in view of Edwards (USP App. Pub. No. 2014/0243749) and in further view of Baym (USP App. Pub. No. 2014/0322682).
Regarding claim 37, Flaherty and Edwards do not teach, but Baym teaches: causing the processor of the mobile computing device to generate a control signal based on the determination made by the mobile computing device, wherein the control signal activates or inhibits operation of at least one controllable element of the drug delivery device; and causing the processor of the mobile computing device to transmit the control signal to the drug delivery device (“Agent-dispensing device 110 is configured to dispense one or more agents to user 195 and includes controllable agent-dispensing mechanism 120 and receiver 140 configured to receive a signal 145 and to activate or deactivate locking mechanism,” par. [0041]; FIG. 8 shows the drug dispensing device 110 and the mobile computing device 150).
(Baym par. [0119]). 

Regarding claim 38, Flaherty and Edwards do not teach, but Baym teaches: wherein the non-transitory, computer-executable instructions include instructions that, when executed by the processor of the mobile computing device, cause the processor of the mobile computing device to: generate a control signal based on the determination made by the mobile computing device, wherein the control signal activates or inhibits operation of at least one controllable element of the drug delivery device; and transmit the control signal to the drug delivery device (“Agent-dispensing device 110 is configured to dispense one or more agents to user 195 and includes controllable agent-dispensing mechanism 120 and receiver 140 configured to receive a signal 145 and to activate or deactivate locking mechanism,” par. [0041]; FIG. 8 shows the drug dispensing device 110 and the mobile computing device 150).
One of ordinary skill in the art before the effective filing date would have been motivated to include Baym’s activation and inhibition of the dispensing device based on determinations made by the monitoring device within Flaherty and Edwards’ guided patient infusion because this controlling of the dispenser would improve patient compliance with the prescribed dispensing schedule  (Baym par. [0119]). 


Regarding claim 39, Flaherty and Edwards do not teach, but Baym teaches: causing the processor of the mobile computing device to generate a control signal based on the determination (“Agent-dispensing device 110 is configured to dispense one or more agents to user 195 and includes controllable agent-dispensing mechanism 120 and receiver 140 configured to receive a signal 145 and to activate or deactivate locking mechanism,” par. [0041]; FIG. 8 shows the drug dispensing device 110 and the mobile computing device 150).
One of ordinary skill in the art before the effective filing date would have been motivated to include Baym’s activation and inhibition of the dispensing device based on determinations made by the monitoring device within Flaherty and Edwards’ guided patient infusion because this controlling of the dispenser would improve patient compliance with the prescribed dispensing schedule  (Baym par. [0119]). 



Response to arguments
Applicant's arguments filed 11/17/2020 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the claimed invention is not directed to an abstract idea because “it requires a processor accessing computer memory indicative of application usage”. Remarks page 13. The MPEP states, “For Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception. For example, if the claim is directed to an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim and explain why it is an abstract idea.” MPEP 2106.07(a). The MPEP further provides an example explanation: “The claim recites the step of comparing collected information to a predefined threshold, which is an act of evaluating Electric Power Group v. Alstom where the court found that "collecting information, analyzing it, and displaying certain results of the collection and analysis" was a mental process. See MPEP 2106.04(a)(2)(III)(A). Similar to Electric Power Group where data was received from “data streams comprising sub-second, time stamped synchronized phasor measurements”, the instant claimed invention receives information related to output from at least one sensor. Similar to Electric Power Group where data was analyzed “in real-time from the plurality of data streams from the wide area based on at least one of limits, sensitivities and rates of change for one or more measurements from the data streams and dynamic stability metrics derived from analysis of the measurements from the data streams including at least one of frequency instability, voltages, power flows, phase angles, damping, and oscillation modes, derived from the phasor measurements and the other power system data sources in which the metrics are indicative of events, grid stress, and/or grid instability, over the wide area”, the instant claimed invention compares the information from the drug delivery device with information stored in the memory of the mobile computing device and based on the comparison determines at least one condition of the drug delivery device. 
Applicant further argues that “[g]enerating a display in an application executing on a computing device requires at least providing the application with a signal or instruction that is Remarks page 13. This is not persuasive because Applicant’s display is merely using a computer as a tool to perform the abstract idea. The claimed invention includes no novel display hardware, drivers, or rendering techniques that would distinguish from any generic display. While displaying data does require a display of some kind, using a generic computer as a tool to display the result of data gathering and analysis does not render the claimed invention eligible. See MPEP 2106.05(a)(ii) “Examples that the courts have indicated may not be sufficient to show an improvement to technology include:… iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.”
Applicants argue that the claimed invention integrates the abstract idea into a practical application because the device architecture of the claimed invention “shifts at least a portion of the burden of processing the sensor data from the drug delivery device to an external computing device, namely a mobile computing device” which “mak[es] it possible to manufacture the drug delivery device with relatively simple and/or inexpensive processing circuitry, or none at all”. Remarks pages 14-15. This is not persuasive because the language of the claims does not require a particular implementation that would realize this benefit. Indeed, the claimed invention does not even require that the drug delivery device and the mobile computing device be separate devices.  Further, the alleged improvement of sharing the processing burden between a drug delivery device and a separate monitoring device does not appear to be a novel contribution of Applicant. For example, Flaherty, published in 2002, describes sharing processing load between a fluid delivery device and a separate remote control device, as described above.
Applicant argues that the claimed invention includes significantly more than any abstract idea because, as in BASCOM, the claimed invention recites an unconventional Remarks pages 16-17. The MPEP recognizes that unconventional arrangements can be significantly more than an abstract idea. See MPEP 2106.05(I)(B), “the Federal Circuit concluded that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.” Unlike in BASCOM, the instant claimed invention does not include specific locations of the devices that might be considered unconventional. The instant drug delivery device and mobile computing device can even be integrated as a single device. Even if they are treated as separate devices, a simple two computer architecture is not a novel contribution to the field of networking or an analogous field like the remote filtering server of BASCOM.  See, e.g., Flaherty par. [0067] describing a fluid delivery device and remote control device sharing processor load. For these reasons the rejections are maintained. 
Regarding the prior art rejections, Applicant argues “the office [sic] action fails to identify a portion of Flaherty which discloses receiving, at the processor of the mobile computing device, information from the drug delivery device, as claimed.” Remarks page 18. Applicant fails to consider that the remote control device contains a visual display 110 that receives information from the infusion device such as warnings and alarms “based on the status of the fluid delivery device” as described in par. [0093]. This teaching indicates that the remote control device receives electronic communications from the fluid delivery device that are related to sensor information.
Applicant argues “Edwards fails to disclose use of a mobile computing device for analyzing and making determinations based off of sensor information received from a drug Remarks page 19. This is not persuasive because Applicant fails to consider Edwards as a whole. As described in greater detail above, Edwards teaches several determinations made by a mobile device (separate from the Medicament Delivery Device 100), for example, determining absolute or relative position (i.e., orientation) of the device in par. [0174], fill level in par. [0182], and device utilization patterns in par. [0252]. These determinations are used to generate prompts (locator signal prompt 22250 in par. [0259], providing “usage history” in par. [0182], and “second script” in par. [0252]). These teachings render the claims obvious as described above.
Applicant argues that there is no proper rationale for modifying Flaherty because “[w]here the sensor data collected by the drug delivery device is processed (i.e., at the drug delivery device vs. at the mobile computing device) would not have any measureable impact patient compliance [sic]”. Remarks pages 20-21. However this is not persuasive because Applicant ignores that Flaherty discloses performing processing on a remote control device that is based on information related to sensors such as “status of programming” in par. [0092]. Edwards is not relied upon for processing data from a drug delivery device on a mobile computing device but for comparing the information from the drug delivery device with information stored in the memory of the mobile computing device to make determinations related to use of the drug delivery device and informational prompts. For these teachings, one of ordinary skill in the art would be motivated to expand Flaherty’s patient infusion device with Edwards’ sensor-based informational prompts because this would improve patient compliance with treatment regimens (see 
Regarding claims 20 and 29, MPEP 706.07(a) provides that a second action on the merits shall be final “except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).” The previous action set forth that the claims are obvious over Flaherty in view of Edwards on pages 13-14 and pages 17-20 respectively. For example, on pages 13-14 the action states “Regarding claim 20, Flaherty discloses…One of ordinary skill in the art would have been motivated to expand Flaherty’s patient infusion device with Edwards’ sensor-based informational prompts…”. While the header on page 6 includes a typographical error where claims 20 and 29 were removed from the header instead of the canceled claims 21 and 30, the written rejections on pages 13-14 and 17-20 provided reasonable clarity about the grounds of rejection especially when viewed in light of the rejections of claims 20 and 29 on these same grounds in the final rejection sent 10/01/2019. Thus the current rejection of claims 20 and 29 over Flaherty in view of Edwards is not a new ground of rejection.

Conclusion
Patil (S. G. Patil and T. J. Gale, "Preliminary Design of Remotely Used and Monitored Medication Dispenser," 2006 International Conference of the IEEE Engineering in Medicine and Biology Society, 2006, pp. 3616-3619, doi: 10.1109/IEMBS.2006.260419. (Year: 2006)) is cited but is not relied upon for any rejection. Patil discloses a technique for patient monitoring and remote medication dispensing (FIG. 5).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Examiner, Art Unit 3626